Citation Nr: 0112899	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel






INTRODUCTION

The veteran had active service from August 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from an July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which reopened a previously denied 
claim for service connection for a psychiatric disorder but 
denied the claim because it found the claim not well 
grounded.  


FINDINGS OF FACT

1.  A June 1990 rating decision denied service connection for 
a psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the 1990 rating decision includes a medical opinion that 
the veteran's mental disorder is at least as likely as not 
related to the veteran's service; this evidence tends to 
establish a material fact which was not already of record at 
the time of the 1990 rating decision.  


CONCLUSIONS OF LAW

1.  An unappealed June 1990 RO decision which continued the 
denial of service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000).

2.  The evidence received since the June 1990 rating decision 
is new and material; thus, the claim for service connection 
for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) ("VCAA"), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

The veteran contends that he suffers from a psychiatric 
disorder that is directly related to his active service.  He 
reports that he first started to experience signs of a 
psychiatric condition, schizophrenia, in service, although 
the condition was not diagnosed until after service.  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  In general, service connection will be established 
if the evidence supports the claim or is in relative 
equipoise; only if a fair preponderance of the evidence is 
against the claim will the claim be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In June 1990, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
characterized as bipolar affective disorder, manic, with 
psychotic features.  In doing so, the RO cited his service 
medical records, which reflected no treatment for a 
psychiatric condition.  It was also noted that no records 
showed, as alleged by the veteran, that an in-service spinal 
tap caused a psychiatric injury.  The RO denied the claim and 
the veteran was informed of that decision, and provided 
appellate rights, in correspondence dated later in July 1990.  
The veteran did not appeal and the June 1990 rating decision 
became final one year after the veteran was notified of the 
decision.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

The veteran has since attempted to reopen that previously 
denied claim with a letter from a VA medical doctor stating 
that the veteran's mental disorder is related to service.  
The RO found the evidence to be new and material, reopened 
the claim for service connection but denied it as not well 
grounded.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

The RO denied the veteran's claim as not well grounded.  In 
this regard, the Board notes that the VCAA, among other 
things, eliminates the concept of a well-grounded claim.  
Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board observes that the June 1990 RO decision was final 
and was not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).  Further, it finds that the June 2000 
statement from a VA physician is new and material evidence.  
The medical statement is relevant and does directly relate to 
the reason the claim was denied in 1990.  It is important to 
consider and evaluate this medical opinion as VA must have 
has all potentially relevant evidence before making a 
decision in the claim.  The statement goes directly to the 
issue of the relationship of the claimed disorder to the 
veteran's military service.  Thus, the RO was correct in 
reopening the claim and reviewing the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 
3.102, 3.156, 20.1105.  However, the Board also finds that 
additional development by the RO is warranted prior to 
adjudication of this appeal on the merits by the Board.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  To this extent only, the appeal is granted.


REMAND

As the Board finds that new evidence has been submitted with 
respect to the veteran's claim of service connection for a 
psychiatric disorder, additional development is needed prior 
to Board review.  The RO has thus not yet reviewed the case 
on the merits.

The development accomplished by the RO prior to the change in 
the law does not fully comply with the new requirements, at a 
minimum with regard to notice and an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  The RO adjudicated the 
veteran's claim on the basis essentially of whether new and 
material evidence had been submitted, and concluded that such 
evidence had been presented but that the claim was not well 
grounded.  The Board finds that the veteran should be 
afforded the opportunity to have his reopened claim initially 
adjudicated by the RO on the merits, and that he should be 
provided the opportunity to submit additional evidence and 
argument on this matter so as to avoid any prejudice to him, 
and that he be examined in connection with the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his claimed 
psychiatric disorder since 1975, and 
that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  After obtaining any pertinent VA or 
private medical records identified by 
the veteran, the veteran should be 
afforded a VA examination to evaluate 
his psychiatric disorder and to 
ascertain whether it is medically at 
least as likely as not that any 
psychiatric disorder present is related 
to the veteran's military service.  A 
complete rationale with references to 
the record, where indicated, must 
accompany all medical opinions provided.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests should be performed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


